Citation Nr: 0014775	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  90-50 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The appellant had active military service from August 1966 to 
March 1975, including combat in Vietnam, and he is the 
recipient of the Purple Heart Medal.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1988 rating decision of the Department 
of Veterans Affairs (VA) Montgomery Regional Office (RO).  
During the pendency of this appeal, he relocated to an area 
served by the Nasville RO.  By the time the appeal reached 
the Board, in December 1997, the issues on appeal included 
service connection for arthritis, hearing loss, a facial 
rash, a right shoulder disorder, and hemorrhoids; whether the 
appellant submitted new and material evidence to reopen a 
previously denied claim of service connection for hiatal 
hernia; and entitlement to an increased rating for right hip 
arthritis.  By December 1997 decision, the Board denied as 
not well grounded the claims of service connection for 
arthritis, hearing loss, and a facial rash, and determined 
that the appellant had not submitted new and material 
evidence to reopen a previously denied claim of service 
connection for a hiatal hernia.  The Board remanded the 
issues of service connection for a right shoulder disability 
and hemorrhoids, as well as increased rating for a right hip 
disability.  

As noted by the Board in December 1997, the claim of service 
connection for a right shoulder disability was initially 
denied in a September 1976 rating decision.  Thus, the issue 
now on appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim of service 
connection for a right shoulder disability.  

In an August 1999 written statement, the appellant withdrew 
from appellate consideration the claims of service connection 
for hemorrhoids and an increased evaluation for a right hip 
disability.  Therefore, the Board does not have jurisdiction 
over these issues.  38 C.F.R. § 20.704 (1999).  Thus, the 
remaining issue on appeal is whether the appellant has 
submitted new and material evidence to reopen the previously 
denied claim of service connection for a right shoulder 
disability.  

By November 1999 rating decision, the RO assigned the 
appellant's spondylolisthesis of the lumbar spine a 10 
percent evaluation prior to July 20, 1991; a 20 percent 
evaluation from July 20, 1991 to January 3, 1993; a 
40 percent evaluation from January 4 to 26, 1993; a temporary 
total rating under 38 C.F.R. § 4.30 from January 27 to March 
31, 1993; a 20 percent evaluation from April 1, 1993 to 
April 4, 1997; and a 40 percent evaluation on and after April 
5, 1997.  At the January 2000 hearing before the undersigned, 
the appellant expressed disagreement with the evaluations to 
the extent that they did not provide for the maximum 
evaluation possible.  This matter is addressed below in the 
Remand portion of this decision.  

At his January 2000 hearing, the appellant offered testimony 
concerning his claim of entitlement to an residuals of a 
shell fragment wound to the right ankle.  That issue is 
referred to the RO for appropriate adjudication.  


FINDING OF FACT

The additional evidence concerning a right shoulder 
disability, received into the record after September 1976, is 
not new and material, as it does not bear directly and 
substantially on the specific matter at hand.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen the matter of entitlement to service connection for a 
right shoulder disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By September 1976 rating decision, the RO denied the 
appellant's claim of service connection for a right shoulder 
disability, noting that the evidence then of record did not 
show a current right shoulder disability.  The appellant was 
informed of that decision by October 5, 1976 letter from the 
RO.  The record does not show that he filed a notice of 
disagreement within one year of such notification.  Thus, it 
is final and ordinarily may not be reopened.  38 U.S.C.A. 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

(The RO again denied the claim of service connection for a 
right shoulder disability by March 1988 rating decision.  The 
record, though, does not contain a copy of any notification 
to the appellant of that decision, which did not become 
final.)  

The exception to this finality rule is where the appellant 
submits new and material evidence with respect to the now 
final claim.  38 U.S.C.A. § 5108.  In that case, the claim 
will be reopened and adjudicated upon the merits.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original).  

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is submitted, the 
Board is required to reopen the claim; if not, then it is 
prohibited from doing so.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Winters v. West, 12 Vet. App. 203 
(1999).  VA must (1) determine whether the appellant has 
presented new and material evidence in order to have a 
finally denied claim reopened; (2) if so, determine whether 
the reopened claim is well grounded based upon all the 
evidence of record, presuming its credibility; and (3) if the 
claim is well grounded, evaluate the merits of the claim 
after ensuring that VA's duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209, 214 (1999); Winters, 
12 Vet. App. at 206-07.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (partially overturning the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and 
rendering ineffective the two-step process set forth in Manio 
v. Derwinski, 1 Vet. App. 140, 143 (1991)).

Thus, with respect to this claim, the Board must first 
determine whether the appellant has submitted new and 
material evidence.  The new and material evidence must be 
presented or secured since September 1976 when the claim was 
last finally disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Evans, 9 Vet. App. at 284.  New and 
material evidence must also provide a more complete picture 
of the circumstances surrounding the origin of an injury or 
disability, though it need not convince the Board to alter 
the prior rating decision.  Hodge, 155 F.3d at 1363; Elkins, 
12 Vet. App. at 214.  

At the time of the September 1976 rating decision, the record 
included the appellant's service medical records.  Those 
documents are silent as to any right shoulder injury or 
complaint, except for a February 1975 clinical record entry 
indicating that the appellant suffered a right shoulder 
injury.  The entry noted that the right shoulder suffered a 
direct blow causing tenderness over the acromioclavicular 
joint and biceps.  Medical Board Proceedings in March 1975, 
one month later, did not refer to a right shoulder injury or 
disability.  Also of record in September 1976 was a June 1976 
VA medical examination report, showing as history, an injury 
to the right shoulder when the appellant fell on ice.  Some 
residual discomfort was noted, although an x-ray study was 
normal.  

After September 1976, the record includes nearly four volumes 
of evidence, although little is pertinent to this claim.  
Contained within the four volumes are VA and private 
treatment and examination reports concerning a variety of 
disabilities, but none that discussed any treatment or 
findings associated with the right shoulder.  That which is 
pertinent includes the appellant's testimony at a July 1989 
hearing, in which he described slipping while ice fishing in 
1975, and landing on his right shoulder.  He noted that the 
shoulder gave him problems from time to time and that it had 
not bothered him over the previous year.  (See hearing 
transcript (T.) at pp. 14-15.)  Additionally, he testified at 
an August 1996 hearing that he did not think the right 
shoulder was "that big a problem."  (T. at p. 24.)  At an 
August 1999 hearing, the appellant referred to his earlier 
testimony without offering any further information.  (T. at 
p. 7.)  He also had an opportunity to offer testimony at a 
January 2000 hearing before the undersigned; he did not offer 
further evidence or argument on behalf of this claim.  

While the appellant's testimony at these hearings is new, in 
the sense that it was not available to the RO when it 
rendered the September 1976 rating decision, it is clearly 
not material to the claim.  It offers no indication of any 
complaints of a current right shoulder disorder.  In fact, in 
July 1989 he reported that he had not had trouble with the 
right shoulder for over a year, and in August 1996 he stated 
that the right shoulder was not "that big a problem."  
Moreover, the remaining evidence in the four volumes of 
evidence suggests no findings of a current right shoulder 
disability.  Thus, his argument for reopening relies entirely 
on his own testimony, which, in this case, does not provide a 
more complete picture of the circumstances surrounding the 
claimed right shoulder disorder.  By simply attesting to an 
injury in 1975 and discussing the lack of any current 
complaints associated with the right shoulder, the testimony 
does not address the reason for the prior denial of the claim 
in September 1976.  Thus, the appellant has not presented new 
and material evidence to reopen the claim of service 
connection for a right shoulder disability.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right 
shoulder disability is not reopened.  


REMAND

A statement of the case has not been issued regarding the 
claims described above seeking higher evaluations for the 
service-connected spondylolisthesis of the lumbar spine.  
Where notice of disagreement has been filed without 
subsequent issuance of a statement of the case, a remand is 
required to cure the procedural defect.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Thus, the case is REMANDED for the following development:

The RO should provide a statement of the 
case to the appellant and his 
representative addressing the issues of 
entitlement to evaluations in excess of 
10 percent for spondylolisthesis of the 
lumbar spine prior to July 20, 1991; in 
excess of 20 percent for 
spondylolisthesis of the lumbar spine 
from July 20, 1991 to January 3, 1993; in 
excess of 40 percent for 
spondylolisthesis of the lumbar spine 
from January 4, 1993 to January 26, 1993; 
in excess of 20 percent for 
spondylolisthesis of the lumbar spine 
from April 1, 1993 to April 4, 1997; and 
in excess of 40 percent for 
spondylolisthesis of the lumbar spine on 
and after April 5, 1997.  The statement 
of the case should include all relevant 
law and regulations pertaining to the 
claim.  Reasons and bases for the denial 
also should be included.  The appellant 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if an 
appeal is perfected, should these issues 
be returned to the Board for further 
review.  

The appellant is entitled to compliance by the RO with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The appellant has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


